DETAILED ACTION
This action is responsive to the Amendment filed on 03/25/2022. Claims 1-12 and 14-18 are pending in the case. Claim 13 is canceled. Claims 1, 17, and 18 are the independent claims.
This office action is FINAL.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/22/2021 was filed after the preparation but before the mailing of the non-final Office action on 10/26/2021. The IDS submitted on 01/11/2022, 02/18/2022, and 03/29/2022 were filed after the mailing date of the non-final Office action on 10/26/2021. The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Applicant’s Response
In Applicant’s response dated 03/25/2022 (hereinafter Response), Applicant amended Claims 1, 6, 9, 17-18; cancelled Claim 13; and argued against all objections and rejections previously set forth in the Office Action dated 10/26/2021.
Applicant’s amendment to claims 1, 6, 9, 17-18 to further clarify the metes and bounds of the invention are acknowledged.
Insofar as Applicant responded to the request for identification of which references included on the 129-page IDS filed 03/23/2021 are relevant to the presently-claimed invention (see previous action page 4 items 14-15) by (a) making a statement that “Applicant has not reviewed and does not have a customary practice of investigating particular relevance of these references with respect to the pending claims of the present application” and (b) providing an additional 355 page appendix of references IDS (see Response page 13), some of which are duplicative to those provided on previously-filed, Examiner has indicated that no page of the 129-page IDS filed 03/23/2021 has been considered by using an “X” across each page. Further, as the additional 355 page appendix of references is not an IDS, it has been added to the file record but has not otherwise been considered.
Should Applicant wish any particular reference considered, Applicant is required to properly submit such a reference using a proper information disclosure statement.
Applicant’s prior art arguments with respect to the pending claims have been fully considered but are moot in view of the new grounds of rejection presented below, which are required in response to the Applicants’ amendments.
Claim Rejections – 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 3, 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 3 recites wherein the menu is displayed after lift-off of the contact is detected, however this lift-off must be detected after detecting the increase in the characteristic value of the input from below the first input threshold to above the first input threshold while the contact is maintained on the touch-sensitive surface throughout the input as required in claim 1. 
The disclosure at [00597] states the selection criteria includes a criterion that is met when lift-off of the contact is detected before a characteristic intensity of the contact increases above a respective intensity threshold (e.g., a deep press intensity threshold) used for direct-selection criteria…after the direct-selection criteria have been met, performance of the direct-selection action occurs when lift-off of the contact is detected. In some embodiments, after the direct-selection criteria have been met, performance of the direct-selection action occurs immediately and before lift-off of the contact is detected.
In other words, there is no clear written description support for continuing to display the menu after both direct-selection criteria (exceeding first input threshold) and lift-off (termination of input) has been detected.
Claim 11 recites while displaying the menu in accordance with the determination that the input meets the selection criteria: detecting a termination of the input; detecting a second input including detecting a second contact on the touch- sensitive surface at a second location on the touch-sensitive surface that corresponds to a position on the display that is outside of the displayed menu; and in response to detecting the second input, ceasing to display the menu.
Like claim 3, the detection of the termination of the input (i.e. lift-off) must be detected after detecting the increase in the characteristic value of the input from below the first input threshold to above the first input threshold while the contact is maintained on the touch-sensitive surface throughout the input as required in claim 1.
However, as is made clear in the disclosure, once the first input threshold has been reached (or exceeded), the direct-selection criteria has been met and any lift-off will cause the direct-selection action to be performed. In other words, there is no clear written description support for continuing to display the menu after both direct-selection criteria (exceeding first input threshold) and lift-off (termination of input) has been detected.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. For at least the same reasons as the 112(a) rejection of claims 3 and 11 above, claims 3 and 11 are also indefinite, insofar as it is unclear how the menu could ever be displayed on the screen after lift-off (termination of input) when the menu is displayed in response to both exceeding the first threshold and meeting the selection criteria, where exceeding the first threshold (meeting direct-selection criteria) causes an action on the menu to be executed. As there is no reasonable interpretation of the claim as recited in view of the disclosure, no rejection in view of art is provided below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-7, 12, 14, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (Pub. No.: US 2015/0268802 A1, previously indicated as relevant) in view of BONG (Pub. No.: US 2010/0005390 A1, previously cited).
Regarding claim 1, KIM teaches the method, comprising: at an electronic device with a display, and a touch-sensitive surface (e.g. menu control device 100 (FIG 1 [0092]) having touch input device 130; executing menu control method in FIG 5 [0115] for invoking and controlling the menu):
displaying, on the display, a user interface (FIGs 7-8, anything provided on the display prior to displaying the menu)  (some menu with multiple options is will be provided in response to the interaction, such that at least one option may be selected when pressure and/or time conditions have been met);
while displaying the user interfacedetecting an input that includes detecting a contact at a first location on the touch-sensitive surface ([0115] determining whether or not a signal input to the touch input device is a touch satisfying a predetermined condition (S510) to display and control the menu) and detecting an increase in a characteristic value of the input from below a first input threshold to above the first input threshold while the contact is maintained on the touch-sensitive surface throughout the input (e.g. [0146] first touch level 0-100, second level 100-200, third level 200-300, fourth level 300-400; [0156] icons for menu may change with time, touch time periods 0t-3t, 3t-6t, 6t-9t, and 9t-12t); and,
in response to detecting the input that includes detecting the contact at the first location on the touch-sensitive surface and detecting the increase in the characteristic value of the input from below the first input threshold to above the first input threshold while the contact is maintained on the touch-sensitive surface throughout the input ([0147] when the touch level is the first level, the first icon 217 may be, as shown in FIG. 8a, displayed on the menu 214, and when the touch level is calculated as the second level, the second icon 218 may be, as shown in FIG. 8b, displayed on the menu 214, and when the touch level is calculated as the third and fourth levels, a third icon and a fourth icon (not shown) may be displayed respectively [0156] displayed icons may also change with time):
in accordance with a determination that the input meets selection criteria, wherein the selection criteria are met before the characteristic value of the input has increased from below the first input threshold to above the first input threshold, displaying, on the display, a menu that includes graphical representations of the plurality of actions that include the direct-selection action and the one or more other actions ([0115] determining whether or not a signal input to the touch input device is a touch satisfying a predetermined condition (S510)… displaying the menu when it is determined that the signal is the touch satisfying the predetermined condition (S520) [0123] predetermined condition may be time period longer than predetermined period of time [0125] the predetermined condition may be that the object touches the touch input device 130 with a pressure magnitude greater than a predetermined pressure magnitude; [0129] predetermined conditions may be combined; [0143] displaying a first icon then a second icon depending on change of pressure and time; [0147] explains different levels for different icons, [0152] makes clear that two or more icons may be also be displayed for each level);
in accordance with a determination that the contact has moved from the first location across the touch-sensitive surface to a second location on the touch sensitive surface before the characteristic value of the input had increased from below the first input threshold to above the first input threshold, wherein the second location corresponds to a graphical representation of a first action of the one or more other actions on the display, performing the first action of the one or more other actions ([0115] controlling the menu (S530) see [0153] which explains the user can select from the incrementally-displayed menu options by moving to desired icon when two or more icons are displayed),
in accordance with a determination that the input meets direct-selection criteria, wherein the direct-selection criteria are met when the contact has been maintained at the first location on the touch- sensitive surface when the characteristic value of the input increased from below the first input threshold to above the first input threshold, performing the direct-selection action ([0115] controlling the menu [0150-0151, 0154] which describes incrementally showing the menu options as pressure levels increase, such then when the desired menu option is displayed (e.g. the one at fourth level), the user lifts off to execute);
wherein the step of detecting the input that includes detecting the contact at the first location on the touch-sensitive surface and detecting the increase in the characteristic value of the input from below the first input threshold to above the first input threshold while the contact is maintained on the touch-sensitive surface throughout the input is repeated multiple times (the user is able to repeatedly interact with the touchscreen; “enhancing interaction” in [0013] suggests that the user would perform the method of invoking and controlling the menu more than once when using the device), including:
at least one time that the input meets the selection criteria before the characteristic value of the input has increased from below the first input threshold to above the first input threshold and the menu is displayed (the menu of icons is displayed), 
at least one time that the input meets the direct-selection criteria when the contact has been maintained at the first location on the touch-sensitive surface when the characteristic value of the input increased from below the first input threshold to above the first input threshold, and the direct-selection action is performed (an action is performed by exceeding pressure/time threshold and then liftoff), and 
at least one time that the contact has moved from the first location to the second location before the characteristic value of the input had increased from below the first input threshold to above the first input threshold, and the first action of the one or more other actions are performed (an action is performed by selecting from displayed icons).
As noted above, the only clear deficiency in KIM is the express teaching that the user interface includes a selectable user interface object that is associated with a plurality of actions for interacting with the user interface, wherein the plurality of actions include a direct-selection action and one or more other actions such that the menu is displayed and interacted with when the input location corresponds to a location of the selectable user interface object on the display. KIM [0121] only describes in broad terms some use cases for using the menu such as executing an application, opening a file or folder, or performing an action within a game, such as [0120] changing which weapon a character in a game is using, thus at best KIM may be said to suggest the use of the menu within the claimed interface (e.g. interacting with the displayed character in the game to invoke a menu for changing weapons).
Applicant may also wish to review the other embodiment described with respect to FIG 7 [0133-0139] (as opposed to the cited embodiment with respect to FIG 8)
KIM explains how the interactions of a user with a device are improved using the teachings in [0012-0013]. 
BONG teaches it was known at the time of KIM to provide a user interface that includes a selectable user interface object that is associated with a plurality of actions for interacting with the user interface, wherein the plurality of actions include a direct-selection action and one or more other actions such that a menu is displayed and interacted with when the input location corresponds to a location of the selectable user interface object on the display (see e.g. FIG 10a, [0116-0117] in a navigation screen, user pressure-touch near the icon representing a camera invokes menu items 513, such that the different menu items may be chosen in response to different levels of pressure; [0117] if a pressure-touch input corresponding to the fourth-level pressure is detected from a predetermined point on the map screen 510, and thus, the 'Address' menu item is chosen, as shown in FIG. 10(a), address information 517 of a place represented by the predetermined point on the map screen 510 may be displayed on the map screen 510, as shown in FIG. 10(b)). Note that BONG provides several different menu items (as can be seen in FIG 10a), isn’t limited to only this user example interface (see [0079] controller 180 may display an operating screen corresponding to a menu chosen by the user on the display module 151, which includes a touch screen (S200). The operating screen may be an idle screen, a map screen, a webpage screen or an image screen)
Accordingly, it would have been obvious to one having ordinary skill in graphical user interfaces before the effective filling date of the claimed invention, having the teachings of KIM and BONG before them, to have improved the earlier user interface of BONG using the teachings of KIM (e.g. providing additional control over when the menu is displayed and how it may be navigated) and arrived at the claimed invention, the combination motivated by the teachings in KIM for improving human-device interaction [0012-0013].
Regarding dependent claim 2, incorporating the rejection of claim 1, KIM further teaches wherein each of the direct-selection action and the one or more other actions are individually selectable in the menu displayed on the user interface ([0153] which explains the user can select from the incrementally-displayed menu options by moving to desired icon when two or more icons are displayed).
Regarding dependent claim 4, incorporating the rejection of claim 1, KIM further teaches wherein the menu is displayed when the contact meets a second input threshold that is lower than the first input threshold used in the direct-selection criteria (under the interpretation that pressure level four is used for direct-selection criteria for that particular menu item, any menu or menu items displayed at lower pressure levels, e.g. two or three).
Regarding dependent claim 5, incorporating the rejection of claim 1, KIM further teaches wherein displaying the menu that includes graphical representations of the plurality of actions that include the direct-selection action and the one or more other actions includes applying a visual effect to visually distinguish the direct-selection action from the one or more other actions in the menu ([0139] when the touch pressure level, touch area level and/or touch time period level are assigned to each of the icons 216, it may be displayed that the icon has been selected by means of a distinction method, for example, shade/bold/brightness/color/blinking).
Regarding dependent claim 6, incorporating the rejection of claim 1, KIM further teaches wherein displaying the menu that includes graphical representations of the plurality of actions that include the direct-selection action and the one or more other actions includes presenting the menu gradually in accordance with an increase in intensity of the contact ([0150-0151, 0154] which describes incrementally showing the menu options as pressure levels increase, such then when the desired menu option is displayed (e.g. the one at fourth level), the user lifts off to execute).
Regarding dependent claim 7, incorporating the rejection of claim 1, KIM further teaches in accordance with the determination that the input meets direct-selection criteria, applying a second visual effect to the direct-selection action to visually distinguish the direct-selection action from the one or more other actions in the menu ([0139] when the touch pressure level, touch area level and/or touch time period level are assigned to each of the icons 216, it may be displayed that the icon has been selected by means of a distinction method, for example, shade/bold/brightness/color/blinking).
 Regarding dependent claim 12, incorporating the rejection of claim 1, KIM in view of BONG, combined at least for the reasons discussed above, further teaches wherein the menu is displayed overlaid over a portion of the user interface and adjacent to the selectable user interface object (see menu display in FIG 10a of BONG).
Regarding dependent claim 13 – canceled.
Regarding dependent claim 14, incorporating the rejection of claim 1, KIM (or KIM in view of BONG, combined at least for the reasons discussed above) further teaches wherein performing the direct-selection action includes updating the user interface (under the interpretation that the selected action merely launches another application; see KIM [0121]; under the interpretation that the user interface of a particular application changes, see specific example in BONG [0117], FIGs 10(a)-10(b)) showing address information in response to fourth level pressure; [0118] FIGs 11(a)-11(b) showing picture information in response to third level pressure).
Regarding claim 17, KIM in view of BONG, combined at least for the reasons discussed above, similarly teaches the electronic device (e.g. KIM menu control device 100) comprising a display; a touch-sensitive surface; one or more sensors to detect intensity of contacts with the touch-sensitive surface; one or more processors; memory; and one or more programs stored in the memory and configured to be executed by the one or more processors (KIM [0091] menu control device 100 a controller 110, the touch input device 130, and a processor 140 [0094] portable electronic device like a laptop computer, a personal digital assistant (PDA) and a smartphone; [0113] memory 120 stores program for operation of the controller 110) the one or more programs including instructions for the operations analogous to those recited in the method of claim 1, similarly rejected in view of the combination (noting that the device claim lacks the last wherein clause of the method of FIG 1).
Regarding claim 18, KIM in view of BONG, combined at least for the reasons discussed above, similarly teaches the non-transitory computer readable storage medium storing one or more programs, the one or more programs comprising instructions, which when executed by an electronic device with a display, a touch-sensitive surface, and one or more sensors to detect intensity of contacts with the touch-sensitive surface cause the device to perform operations analogous to those recited in the method of claim 1 using the device and media of claim 17, similarly rejected in view of the combination (noting that the media claim lacks the last wherein clause of the method of FIG 1).
Claim 8 is rejected under 35 USC 103 as unpatentable over KIM in view of BONG, further in view of JEONG (US 20130088455 A1, previously cited).
Regarding dependent claim 8, incorporating the rejection of claim 1, KIM (or KIM in view of BONG) does not appear to expressly disclose … gradually fading out the other actions to visually emphasize the direct-selection action in the menu (at best, KIM visually distinguishes using shading/color/etc. as in [0139] in accordance with the determination that the input meets direct-selection criteria).
JEONG teaches gradually fading out the other actions of a menu ([0093] An operation for sequentially activating an option menu by depths changed according to movement of a touch event is described below. Here, the option menu is removed from the screen by applying a visual effect in which an option menu gradually disappears such as fade out. When the option menu remains on the screen, the option menu may be converted into a semi-transparent form or be expressed to have a circle. When the new option menu is activated, the new option menu may be expressed by applying a visual effect in which an option menu gradually disappears such as fade in.)
Accordingly, it would have been obvious to one having ordinary skill in graphical user interfaces before the effective filling date of the claimed invention, having the teachings of KIM in view of BONG and JEONG before them, to have combined KIM in view of BONG (displaying a pressure-based menu) and JEONG (fading pressure-based menu options) and arrived at the claimed invention with expected and predictable results, the combination motivated by the teaching in JEONG [0207-0208] of improving the user experience with the device.
Claim 9 is rejected under 35 USC 103 as unpatentable over KIM in view of BONG, further in view of BECKER (Patent No.: US 6,734,882 B1, previously cited).
Regarding dependent claim 9, incorporating the rejection of claim 1, KIM (or KIM in view of BONG) does not appear to expressly disclose …, gradually shrinking the menu to conceal the graphical representations of the other actions in the menu while the graphical representation of the direct-selection action remains displayed in the menu (at best, KIM visually distinguishes using shading/color/etc. as in [0139] in accordance with the determination that the input meets direct-selection criteria).
BECKER teaches gradually shrinking a menu to conceal the graphical representations of the other actions in the menu while the graphical representation of the selected action remains displayed in the menu (see e.g. (col 2 lines 40-56); more detail at (col 4 line 35) new GUI control element is referred to herein as a menu-list. The first display state of the menu-list control element 400, referred to herein as the menu state, is illustrated in FIG. 4…the menu state presents the user with a single selection 404 which can be accessed to further display data on the GUI to the user. User can also activate the menu as if it were a well-known pull-down menu, which provides (col 4 line 57) As shown in FIG. 5, the list state of the menu-list control element 400 presents the data to the user as a list 501. User can make selection from list; (col 5 line 35) the menu-list control element is configured to dynanically transition between display states based on user manipulation with the menu-list control element).
 Accordingly, it would have been obvious to one having ordinary skill in graphical user interfaces before the effective filling date of the claimed invention, having the teachings of KIM in view of BONG and BECKER before them, to have combined KIM in view of BONG (displaying a pressure-based menu) and BECKER (collapsing a menu to hide unselected menu options) and arrived at the claimed invention, motivated by the teachings at BECKER (col 2 line 40) optimally present a list of items for both large and small amounts of available display space; in other words, optimize the available display space by removing display of those elements which do not need to be displayed).
Claim 10 is rejected under 35 USC 103 as unpatentable over KIM in view of BONG, further in view of FITZMAURICE et al. (US 2004/0141010 A1, previously cited).
Regarding dependent claim 10, incorporating the rejection of claim 1, KIM (or KIM in view of BONG) does not appear to expressly disclose …, moving the graphical representation of the direct-selection action closer to a first position on the display that corresponds to the first location on the touch-sensitive surface (at best, KIM visually distinguishes using shading/color/etc. as in [0139] in accordance with the determination that the input meets the direct-selection criteria). While not explicitly required in the claim, it is assumed that this visual feedback of the selected object must occur prior to the performing the direct-selection action recited in claim 1 in order for the user to be aware of it.
FITZMAURICE teaches moving the graphical representation of a default menu action closer to a first position on the display that corresponds to the first location on the touch-sensitive surface ([0055] FIGS. 13-18 depict an alternate design for the pan-zoom tool 230. This version of the pan-zoom tool 230 allows for multiple modes to be "locked-in" as the default action while providing multiple one-shot actions and modalities selectable thru the use of a radial layout of control zones 232-240. … To change modes or do a one-shot action, the user "taps" the pen to the screen to pin the menu, then performs a "small hop" in the designated direction (e.g., north, east, south, west) to select a different tool (and this also assigns that tool to the center region to be default action). Performing a "larger hop" will engage the default mode and reposition (i.e., center) the menu.; note FIG 6 which explains determining whether the menu is pinned or not pinned to a particular location; when it should be unpinned, the tracking menu is moved and (116) re-centered on the location of the input of the transducer {stylus or pen}).
FITZMAURICE teaches [0005-0006] that using fixed (pinned) menus is time-consuming, thus the ability to avoid tool palette round trips for such limited input device systems when pan and zoom operations are being performed is needed. Note that the method (entirety of FIG 6) allows the user to initiate display of a tracking menu with a default action, change the default action, pin the tracking menu to a particular location, as well as have the tracking menu follow the stylus input.
Accordingly, it would have been obvious to one having ordinary skill in graphical user interfaces before the effective filling date of the claimed invention, having the teachings of KIM in view of BONG and FITZMAURICE before them, to have combined KIM in view of BONG (displaying a pressure-based menu) and FITZMAURICE (controlling the display position of a touch-based menu) and arrived at the claimed invention with a reasonable expectation of success, the combination motivated by the improvement to displaying and controlling menus explained in FITZMAURICE [0005-0006].
Claim 15 is rejected under 35 USC 103 as unpatentable over KIM in view of BONG, further in view of YACH (US 2002/0128036 A1, previously cited).
Regarding dependent claim 15, incorporating the rejection of claim 1, KIM (or KIM in view of BONG) does not appear to expressly disclose wherein the selectable user interface object corresponds to a message interface, and the menu includes a reply action as the direct-selection action, and a reply all action and a forward action as the other actions (an intended use of the broader invention of claim 1; KIM shows an example application which may be launched includes an what appears to be an email icon and a messaging icon as in FIGs 7, 8b; BONG shows an example operating screen in FIG 9A which includes what appears to be an email icon and a messages menu option, but is otherwise silent regarding messaging functions).
YACH makes clear that known menu actions for a message in a messaging interfaces includes at least a reply action, and a reply all action and a forward action (see e.g. [0056] and FIG 2B). By applying the menu technique of KIM in view of BONG to the similar device and operating screen of YACH, it is immediately apparent that the claimed intended use of the menu can be achieved by (each message menu item is capable of being direct-selected using pressure).
Accordingly, it would have been obvious to one having ordinary skill in graphical user interfaces before the effective filling date of the claimed invention, having the teachings of KIM in view of BONG and YACH before them, to have combined KIM in view of BONG (teaching a pressure-sensitive menu system) and YACH (teaching a messaging menu) and arrived at the claimed invention, the combination motivated by applying the known menu technique for launching different actions to a specific message in a message interface which provides message actions with a reasonable expectation of success, the combination motivated by the suggestion in KIM and BONG for the use of the menu control functions for applications and specific example of email and messaging application icons.
Claim 16 is rejected under 35 USC 103 as unpatentable over KIM in view of BONG, further in view of YKNOTS (WO 2013/169870 A1, previously cited), further in view of CHENG, Jacqui et al. (iPhone 5: a little bit taller, a little bit baller. Article posted at Ars Technica on 09/24/2012. Retrieved from [https://arstechnica.com/gadgets/2012/09/iphone-5-a-little-bit-taller-a-little-bit-baller/3/] on [10/14/2021 3:52:34 PM]. 22 pages, previously cited).
Regarding dependent claim 16, incorporating the rejection of claim 1, KIM (or KIM in view of BONG) does not appear to expressly disclose wherein the selectable user interface object corresponds to a camera icon, and the menu includes a still camera mode as the direct-selection action, and a video camera mode and a panorama mode as the other actions. BONG teaches that the device includes a camera capable of taking both still and moving images (see e.g. FIG 1 camera 121 [0037, 0065]) and the pressure-sensitive menu may be used with any operating screen of the device [0079]. It is noted that while KIM does not expressly disclose device 100 includes a camera, it suggests this capability (see FIGs 6-8; note various unlabeled sensors at the top of device 100).
YKNOTS teaches an application launch screen for a portable multifunction device in FIG 4A which includes camera icon 430, where embodiments of portable multifunction devices includes the iPhone®. Note that the portable multifunction device of YKNOTS is pressure-sensitive (see e.g. [0042]) and also includes a structural camera capable of capturing still images or video [0057].
By applying the menu technique of KIM in view of BONG to the similar device and operating screen of YKNOTS, it is immediately apparent that most of the claimed intended use of the menu can be achieved, that is wherein the selectable user interface object corresponds to a camera icon, and the menu includes a still camera mode as the direct-selection action, and a video camera mode … as the other actions. However, YKNOTS does not teach the panorama mode for operating the camera.
CHENG teaches the iPhone® 5 at its release included camera hardware that was capable of taking still photo graphs, video, and panorama using a camera application which could be launched and used to switch between these modes (page 2: Multiple images can be shot in rapid succession. Even launching the camera or switching between video and still mode feels instantaneous; page 3: The other addition to the Camera app is a new panorama mode). 
Accordingly, it would have been obvious to one having ordinary skill in graphical user interfaces before the effective filling date of the claimed invention, having the teachings of KIM in view of BONG and YKNOTS improved by CHEN before them, to have combined KIM in view of BONG (a general method of operating a pressure-based menu to select actions) and YKNOTS improved by CHEN (teaching the specific camera actions to be controlled) and arrived at the claimed invention, the combination motivated by applying the known menu technique for launching different actions to a specific camera application which provides camera actions with a reasonable expectation of success.

It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).
CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY M LEVY whose telephone number is (571)270-3771. The examiner can normally be reached Mon-Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIEU VU can be reached on (571) 272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Amy M Levy/Primary Examiner, Art Unit 2173